Citation Nr: 1702979	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964.  The Veteran died in January 2014.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran died in January 2014.  A January 2014 death certificate listed the cause of death as metastatic lung cancer, cigarette smoking.  Other significant conditions contributing to death but not resulting in the underlying cause were chronic obstructive pulmonary disease (COPD), and coronary artery disease (CAD).  

The Veteran was not service-connected for any disability prior to death.  The appellant contends that the Veteran developed lung cancer as a result of asbestos exposure during service.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations with regard to asbestos claims.  VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) which provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI, which has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.  VAOPGCPREC 4-00 (2000), 65 Fed. Reg. 33422 (2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

The M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities:  asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure:  mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9(f).

The Veteran's service personnel records show that his service duties were as a fireman and a machinist's mate.  Based upon the Veteran's duties as a fireman and a machinist's mate, his exposure to asbestos was probable.  The Board finds that there is sufficient evidence to presume that the Veteran was exposed to asbestos in service.  

In support of her claim, the Appellant has submitted a May 2013 letter from S.M.N., M.D., in which Dr. N. states that there was at least a 50 percent chance that the Veteran's lung cancer could have been caused by asbestos exposure from years ago.  However, Dr. N. provided no specific evidence supporting that opinion.  The record does not suggest that Dr. N. reviewed the Veteran's available medical records or service medical records, and no references are made to any specific data which would support the given opinion.  Significantly, Dr. N. made no comment regarding what relationship, if any, existed between the Veteran's cigarette smoking and lung cancer.  Therefore, the May 2013 letter from Dr. N. does not adequately provide the reasoned opinion needed to establish service connection for the cause of death.

The RO submitted the claims file to a VA examiner to obtain an opinion regarding what relationship, if any, existed between service, to include exposure to asbestos, and lung cancer.  In an undated, unsigned opinion, a VA examiner opined that it was less likely, less than 50 percent probability, that the Veteran's time in service and exposure to asbestos while on active duty caused his lung cancer.  The examiner based the opinion on an absence of evidence for a diagnosis of asbestos related lung cancer in the service records.

The Board is concerned that the identity and credentials of the VA examiner are not of record.  Further, an opinion that relies only on the absence of symptoms or treatment in service is not adequate.  Additionally, no discussion was made of the medical evidence which appears to support the Appellant's claim.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that another VA medical opinion which specifically addresses and reconciles the positive and negative evidence of record is needed to appropriately resolve the claim.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Request that a VA physician review the claims file and provide an opinion.  The physician should note the review of the claims file in the report.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer was related to service, to include exposure to asbestos during service.  The examiner should additionally consider the Veteran's acknowledged history of cigarette smoking and comment on what role, if any, that played in the development of lung cancer.  Additionally, the examiner is requested to comment on the May 2013 letter from S.M.N., M.D., in which Dr. N. opines that there was at least a 50 percent chance that the Veteran's cancer could have been caused by asbestos exposure form years ago.  The physician should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer, COPD, or CAD was related to service.

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

